*299Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Appellants appeal the district court’s orders accepting the recommendations of the magistrate judge and denying relief on their civil action and denying their subsequent Fed. R.Civ.P. 60(b) motion for reconsideration. Appellants also appeal the magistrate judge’s order denying their Fed.R.Civ.P. 59(e) motion to reconsider the order granting sanctions to Appellees. In their informal briefs, Appellants fail to address the dispositive issues in the case. Therefore, Appellants have forfeited appellate review of those issues. See 4th Cir. R. 34(b) (limiting review to issues raised in the informal brief); see also Edwards v. City of Goldsboro, 178 F.3d 231, 241 n. 6 (4th Cir.1999) (finding failure to raise issue in opening brief constituted abandonment of that issue). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.